DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathon Western (Reg. No. 68095) on 12/10/2021.The application has been amended as follows: 
1.  (Currently Amended)  A method comprising:
	obtaining, by a client device having a plurality of radios, a list of basic service set identifiers (BSSIDs) for a plurality of wireless access points of a wireless network;
associating, by the client device, each of the plurality of radios of the client device with a different wireless access point of the wireless network, based on the obtained list of BSSIDs, such that each of the plurality of radios of the client device individually communicates with a different one of the plurality of wireless access points of the wireless network, wherein the different wireless access points share a single service set identifier (SSID);

causing, by the client device, the associated wireless access points to cease further transmission of their copies of the data packet by acknowledging receipt of the data packet to the particular wireless access point,
wherein the particular wireless access point shares a sequence number of the acknowledge data packet with the other wireless access points associated with the plurality of radios of the client device, and wherein the other wireless access points clear packets awaiting transmission to the client device in their transmission buffers up to the shared sequence number.  

2.  (Original)  The method as in claim 1, wherein obtaining the list of BSSIDs for the plurality of wireless access points of the wireless network comprises:
performing, by each of the plurality of radios, off-channel scanning of the wireless network, to obtain BSSID information regarding one or more of the wireless access points; and
aggregating the BSSID information obtained by the plurality of radios of the client device into the list of BSSIDs.


scheduling the off-channel scanning by each of the radios of the client device such that two or more of the radios remain on-channel at any given time.

4.  (Original)  The method as in claim 1, wherein associating, by the client device, each of the plurality of radios of the client device with a different wireless access point of the wireless network, based on the obtained list of BSSIDs, comprises:
	sorting the list of BSSIDs by received signal strength indicator (RSSI) or signal to noise ratio (SNR) metrics for their corresponding wireless access points; and
	selecting, from the sorted list of BSSIDs, a number of the wireless access points with which the plurality of radios of the client are to associate that is equal to the number of radios of the client device.

5-6.  (Canceled)  

7.  (Original)  The method as in claim 1, wherein a controller replicates copies of the next data packet for transmission to the client device to only a subset of the wireless access points associated with the client device.



9.  (Original)  The method as in claim 1, wherein the client device comprises an automated guided vehicle (AGV). 

10.  (Currently Amended)  An apparatus comprising:
	one or more network interfaces to communicate with a wireless network, wherein the one or more network interfaces comprise a plurality of radios;
	a processor coupled to the network interfaces and configured to execute one or more processes; and
	a memory configured to store a process executable by the processor, the process when executed configured to:
obtain a list of basic service set identifiers (BSSIDs) for a plurality of wireless access points of a wireless network;
associate each of the plurality of radios of the apparatus with a different wireless access point of the wireless network, based on the obtained list of BSSIDs, such that each of the plurality of radios of the client device individually communicates with a different one of the plurality of wireless access points of the wireless network, wherein the different wireless access points share a single service set identifier (SSID);

cause the associated wireless access points to cease further transmission of their copies of the data packet by acknowledging receipt of the data packet to the particular wireless access point,
wherein the particular wireless access point shares a sequence number of the acknowledge data packet with the other wireless access points associated with the plurality of radios of the client device, and wherein the other wireless access points clear packets awaiting transmission to the client device in their transmission buffers up to the shared sequence number.  

11.  (Original)  The apparatus as in claim 10, wherein the apparatus obtains the list of BSSIDs for the plurality of wireless access points of the wireless network by:
performing, by each of the plurality of radios, off-channel scanning of the wireless network, to obtain BSSID information regarding one or more of the wireless access points; and
aggregating the BSSID information obtained by the plurality of radios of the apparatus into the list of BSSIDs.


scheduling the off-channel scanning by each of the radios of the apparatus such that two or more of the radios remain on-channel at any given time.

13.  (Original)  The apparatus as in claim 10, wherein the apparatus associates each of the plurality of radios of the apparatus with a different wireless access point of the wireless network, based on the obtained list of BSSIDs, by:
	sorting the list of BSSIDs by received signal strength indicator (RSSI) or signal to noise ratio (SNR) metrics for their corresponding wireless access points; and
	selecting, from the sorted list of BSSIDs, a number of the wireless access points with which the plurality of radios of the client are to associate that is equal to the number of radios of the apparatus.

14-15.  (Canceled) 

16.  (Original)  The apparatus as in claim 10, wherein a controller replicates copies of the next data packet for transmission to the apparatus to only a subset of the wireless access points associated with the apparatus.



18.  (Original)  The apparatus as in claim 10, wherein the apparatus comprises an automated guided vehicle (AGV).

19.  (Currently Amended)  A tangible, non-transitory, computer-readable medium storing program instructions that cause a client device having a plurality of radios to execute a process comprising:
	obtaining, by the client device having a plurality of radios, a list of basic service set identifiers (BSSIDs) for a plurality of wireless access points of a wireless network;
associating, by the client device, each of the plurality of radios of the client device with a different wireless access point of the wireless network, based on the obtained list of BSSIDs, such that each of the plurality of radios of the client device individually communicates with a different one of the plurality of wireless access points of the wireless network, wherein the different wireless access points share a single service set identifier (SSID);
receiving, at the client device, a copy of a data packet from a particular one of the associated wireless access points, wherein each of the associated wireless access points receives a replicated copy of the data packet to be transmitted towards the client device; and
,
wherein the particular wireless access point shares a sequence number of the acknowledge data packet with the other wireless access points associated with the plurality of radios of the client device, and wherein the other wireless access points clear packets awaiting transmission to the client device in their transmission buffers up to the shared sequence number.

20.  (Canceled)  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “obtaining, by a client device having a plurality of radios, a list of basic service set identifiers (BSSIDs) for a plurality of wireless access points of a wireless network; each of the plurality of radios of the client device with a different wireless access point of the wireless network, based on the obtained list of BSSIDs, such that each of the plurality of radios of the client device individually communicates with a different one of the plurality of wireless access points of the wireless network, wherein the different wireless access points share a single service set identifier (SSID);
a copy of a data packet from a particular one of the associated wireless access points, wherein each of the associated wireless access points receives a replicated copy of the data packet to be transmitted towards the client device; and

wherein the particular wireless access point shares a sequence number of the acknowledge data packet with the other wireless access points associated with the plurality of radios of the client device, and wherein the other wireless access points clear packets awaiting transmission to the client device in their transmission buffers up to the shared sequence number” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 10 and 19. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468